       Case 3:19-cv-03052-SI Document 62 Filed 01/31/20 Page 1 of 3




 1   ROBERT C. SCHUBERT (S.B.N. 62684)
     WILLEM F. JONCKHEER (S.B.N. 178748)
 2   NOAH M. SCHUBERT (S.B.N. 278696)
 3   SCHUBERT JONCKHEER & KOLBE LLP
     Three Embarcadero Center, Suite 1650
 4   San Francisco, California 94111
     Telephone: (415) 788-4220
 5   Facsimile: (415) 788-0161
     rschubert@sjk.law
 6
     wjonckheer@sjk.law
 7   nschubert@sjk.law

 8   LAURENCE D. PASKOWITZ (pro hac vice)
     THE PASKOWITZ LAW FIRM P.C.
 9   208 East 51st Street, Suite 380
10   New York, NY 10022
     Telephone: (212) 685-0969
11   lpaskowitz@pasklaw.com
12   Attorneys for Plaintiff
13
     [additional counsel appear on signature page]
14
15                                 UNITED STATES DISTRICT COURT
16
                                  NORTHERN DISTRICT OF CALIFORNIA
17
                                      SAN FRANCISCO DIVISION
18
      JOHN PELS, on behalf of himself and all        Case No. 3:19-cv-03052-SI
19    others similarly situated,
20                                                   JOINT NOTICE OF SELECTION OF
                                                     MEDIATOR
21                   Plaintiff,

22            v.
23   KEURIG DR. PEPPER, INC.
24
                     Defendant.
25
26
27
28
     JOINT NOTICE OF SELECTION OF MEDIATOR
     CASE NO. 3:19-CV-03052-SI
       Case 3:19-cv-03052-SI Document 62 Filed 01/31/20 Page 2 of 3




 1          Pursuant to the Court’s order dated December 17, 2019, the parties hereby inform the Court
 2   that they have selected Hon. Edward A. Infante (Ret.) as the mediator in this case.
 3
 4   Dated: January 31, 2020                      SCHUBERT JONCKHEER & KOLBE LLP
 5                                                /s/ Willem F. Jonckheer
 6                                                        Willem F. Jonckheer

 7                                                ROBERT C. SCHUBERT (S.B.N. 62684)
                                                  WILLEM F. JONCKHEER (S.B.N. 178748)
 8                                                NOAH M. SCHUBERT (S.B.N. 278696)
 9                                                SCHUBERT JONCKHEER & KOLBE LLP
                                                  Three Embarcadero Center, Suite 1650
10                                                San Francisco, CA 94111
                                                  Telephone: (415) 788-4220
11                                                Facsimile: (415) 788-0161
                                                  rschubert@sjk.law
12
                                                  wjonckheer@sjk.law
13                                                nschubert@sjk.law

14                                                LAURENCE D. PASKOWITZ (pro hac vice)
                                                  THE PASKOWITZ LAW FIRM P.C.
15                                                208 East 51st Street, Suite 380
16                                                New York, NY 10022
                                                  Telephone: (212) 685-0969
17                                                lpaskowitz@pasklaw.com
18                                                ROY L. JACOBS (pro hac vice)
19                                                ROY JACOBS & ASSOCIATES
                                                  420 Lexington Avenue, Suite 2440
20                                                New York, NY 10170
                                                  Telephone: (212) 867-1156
21                                                rjacobs@jacobsclasslaw.com
22
                                                  DAVID N. LAKES
23                                                LAW OFFICES OF DAVID N. LAKE,
                                                  A Professional Corporation
24                                                16130 Ventura Boulevard, Suite 650
                                                  Encino, CA 91436
25                                                Telephone: (818) 788-5100
26                                                Facsimile: (818) 479-9990
                                                  david@lakelawpc.com
27
                                                  Attorneys for Plaintiff
28
     JOINT NOTICE OF SELECTION OF MEDIATOR
     CASE NO. 3:19-CV-03052-SI                                                                     1
       Case 3:19-cv-03052-SI Document 62 Filed 01/31/20 Page 3 of 3




 1                                                PERKINS COIE LLP
 2                                                /s/ Charles C. Sipos
 3                                                       Charles C. Sipos

 4                                                CHARLES C. SIPOS, (pro hac vice)
                                                  LAUREN WATTS STANIAR, (pro hac vice)
 5                                                PERKINS COIE LLP
                                                  1202 Third Avenue, Suite 4900
 6                                                Seattle, WA 98101
                                                  Telephone: (206) 359-8000
 7                                                Facsimile: (206) 359-9000
                                                  CSipos@perkinscoie.com
 8                                                LStaniar@perkinscoie.com
 9
                                                  DAVID BIDERMAN
10                                                JASMINE WETHERELL
                                                  505 Howard Street, Suite 1000
11                                                San Francisco, CA 94105-3204
                                                  Telephone: (415) 344-7000
12                                                Facsimile: (415) 344-7050
                                                  DBiderman@perkinscoie.com
13                                                JWetherell@perkinscoie.com
14
                                                  Attorneys for Defendant
15
16                                        *       *      *
17
                                      ATTESTATION OF FILER
18
            Pursuant to Civil Local Rule 5-1(i)(3), I, Willem F. Jonckheer, hereby attest that
19
     concurrence in the filing of the document has been obtained from each of the signatories.
20
21
                                                  /s/ Willem F. Jonckheer
22                                                        Willem F. Jonckheer

23
24
25
26
27
28
     JOINT NOTICE OF SELECTION OF MEDIATOR
     CASE NO. 3:19-CV-03052-SI                                                                   2
